AO 91 (Rev 8/01) Ctmnecémmaat-03114 Document 1 Filed on 12/20/19 in TXSD_ Page 1 of 1

United States District Court

 

 

SOUTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA McAllen Division
V. United States District Court CRIMINAL COMPLAINT
Dennise Rodriguez Southern District Of Texas
FILED
YOB: 1993 DEC 20 7019 Case Number:

COC: United States

David J. Bradley, Clerk M-19- 4 | YM

 

| the undersigned complainant, state the following is true and correct to the best of my
knowledge and belief. On or about December 19, 2019 in Hidalgo County, in
the Southern Districtof — lexas detendant(s) did,

knowing or in reckless disregard of the fact that aliens have come to, entered, or remain in the United States in
violation of law, transports, or moves or attempts to transport or move such aliens within the United States by

mean of transportation or otherwise, in furtherance of such violation of law and brought the alien for the purpose

of commercial advantage or private gain,

in violation of Title 8 United States Code, Section(s) _1324(a)(1)(A)(ii) & 1324(a)(2)(B)(ii)

 

 

 

 

I further state that Iam a(n) _Customs and Border Protection Officer_ and that this complaint is based on the
following facts:

The defendant, a United States citizenand the driver of the vehicle, attempted to bring illegally into the United States
through the Donna Port of Entry, a male minor G.J.V.E. (11 years old), a citizen of Mexico, as a United States citizen.
At vehicle primary, the defendant claimed the child was her son, a United States citizen, and presented a state of
Missouri certificate of birth bearing the name I.V. as proof. Both were referred to secondary for further inspection.

In secondary, a routine inspection revealed the defendant was attempting to bring the child into the United States
illegally by using the document belonging to her son. The defendant admitted that she was contacted by her uncle
who propositioned her to bring the child into the United States illegally. The defendant went on to say she was
instructed by her uncle to use her own son’s document in order to facilitate the child’s entry into the United States.
Once in the United States, she was to turn the child over to his mother who was to be waiting at a local grocery store
in Pharr, Texas. She went on to say that she did not know the child, nor the child’s parents. The defendant admitted
she was going to be paid $100 US dollars by the child’s mother for bringing her child.

Database queries on the child revealed no legal status to enter the United States. The child was transported to a
designated holding facility for temporary housing.

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [ | Yes No
Sworn to before me and subscribed in my presence, Mrusy >. S Yoo Qo
Signature of Complainant
Approved By: Francis Blake Amy D. Silva
Printed Name of Complainant
December 20, 2019 at Mcallen, Texas
Date City and State

Scott Hacker , ~~
U.S. Magistrate Judge

Name and Title of Judicial Officer ws ugicial Officer
